Citation Nr: 0305217	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Roanoke, Virginia, Regional 
Office (RO).  The veteran died in August 2000.  The appellant 
is the veteran's spouse.  


FINDINGS OF FACT

1.  The veteran's certificate of death shows he died on 
August [redacted] 2000, at the age of 78, and the immediate cause of 
death was amyotrophic lateral sclerosis (ALS).  There were no 
contributory causes of death listed on the death certificate 
and an autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of pleuritis, residual gunshot 
wound with involvement of the 7th and 8th rib, rated as 40 
percent disabling; residuals of penetrating gunshot wound of 
the left scapular area with scar of the left arm, rated as 20 
percent disabling; residuals of gunshot wound of the left leg 
with fracture of the fibula, rated as 20 percent disabling; 
and, residuals of gunshot wound of the right lower leg rated 
as 10 percent disabling; none of which caused or materially 
contributed to cause his death.  

3.  There is no objective medical evidence to establish any 
medical nexus between any incident of the veteran's active 
service, to include his service-connected disabilities, and 
the ALS listed as the cause of his death.  ALS was first 
shown years after service.

4.  The service-connected disabilities did not render the 
veteran unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.  The veteran was not a 
patient in a nursing home.

5.  The veteran was not substantially confined to his 
dwelling or immediate premises or institutionalized on 
account of his service-connected disabilities.  The veteran's 
disabilities do not meet the percentage requirements for 
housebound benefits.


CONCLUSIONS OF LAW

1.  ALS was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein.  Service 
connection for cause of the veteran's death is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2002).

2.  The criteria for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person or on account of being 
housebound are not met for accrued benefits purposes.  38 
U.S.C.A. §§ 1114 5121 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The record reflects that the Statement of 
the Case (SOC) and Supplemental SOCs addressed the law and 
the evidentiary shortcomings of the appellant's claims.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file.  The claims file contains 
the veteran's service medical records, post service VA 
examination reports and his death certificate.  There do not 
appear to be any outstanding VA records.  The appellant was 
offered an opportunity to present testimony at a hearing in 
this case, but she declined.  With the exception of the July 
2000 Aid and Attendance examination report, the record does 
not reflect that any further correspondence in connection 
with any claim was received from the veteran until shortly 
before his death in August 2000.  

Over the course of her appeal, the VA has requested, most 
recently by letter from the Board of January 2003, that the 
appellant identify any and all health-care providers or to 
identify any medical evidence indicating treatment the 
veteran may have undergone prior to the time of his death.  
The appellant failed to respond to the VA's queries, and 
evidence, which might have been helpful to her appeal, could 
therefore not be obtained.  Accordingly, other than the 
veteran's death certificate and the July 2000 Aid and 
Attendance examination report, the most recent medical 
evidence of record is a November 1959 VA rating examination 
report.  Given that the appellant has been thus far 
unresponsive to the Board's request for information, and the 
recent opportunity afforded the appellant to identify 
relevant evidence, and given that the veteran is deceased, 
the Board is unable to identify any additional relevant 
evidence, which might be available in connection with this 
appeal.

The requirements of the VCAA have been substantially met.  
She has been informed of what documents the VA would get and 
what she should provide.  Every possible avenue of assistance 
has been explored, and the appellant has had ample notice of 
what might be required or helpful to her case.  Thus, further 
remand, delay, or notice would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Finally, there is no prejudice to the 
appellant in deciding her claim on the merits, because she 
has been told what the requirements are to establish her 
claims and has been provided sufficient opportunity to 
present evidence meeting those requirements.  She has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate her claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the 
appellant than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  This law has been provided to the appellant.  
Therefore, the claims are ready for appellate review.

I.  Cause of Death

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. §3.312(b) (2002).  This includes claims for 
secondary service connection under 38 C.F.R. § 3.310 (2002).  

To be a contributory cause of death, the evidence must show 
that the service-connected disability contributed 
substantially or materially to the cause of death, or that 
there was a causal relationship between the service-connected 
disability and the veteran's death.  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  It is not sufficient to show that it casually shared 
in producing death; instead, a causal relationship must be 
shown.  38 C.F.R. § 3.312(c)(1) (2002).

In reviewing the evidence of record, the Board notes that the 
veteran was wounded in action in April 1945 and sustained 
gunshot wounds to both legs and the chest.  He was 
subsequently granted service connection for the residual 
disabilities of both legs and chest including the scars.  A 
medical examination conducted in 1946 is devoid of any 
findings of a respiratory disorder and the X-ray report 
showed slight evidence of an old healed tuberculosis 
infection, which was completely healed and in no need of 
treatment.  The examiner also noted multiple scars with 
slight limitation of motion of the left arm and slight muscle 
spasm of the back on flexion.  Furthermore, more than 10 
years after his separation from active service, in 1959, the 
veteran complained of itching from dryness of the wounds, 
poor circulation of the legs, "needle-like" pains in the 
legs and occasional backaches.  There were no complaints 
regarding his respiratory system.  At the time of the 
examination the veteran was substantially and gainfully 
employed and had lost no time from work.  Neurological 
examination was reported as negative.  

Associated with the claims file is an examination report for 
Regular Aid and Attendance and/or Housebound Status dated 
July 2000.  A stamped-on set of questions were marked to 
indicate that the veteran was bedridden, could not 
dress/undress himself, walk unassisted, attend to wants of 
nature, keep himself clean or leave his home unattended for 
short distances.  The veteran was substantially confined to 
his home or the immediate area and was unable to protect 
himself in his daily environment.   The examiner noted the 
veteran spent most of the day and night in his bed or 
recliner and walked with a walker and his wife's assistance 
very short distances.  The veteran ate very little and had 
marked progressive weight loss.  The diagnosis listed was 
ALS.  It was noted that there was severe muscle weakness and 
atrophy.

The veteran's death certificate shows that he died on August 
[redacted] 2000, from ALS.  No other conditions were listed as the 
cause of his death.  

In her notice of disagreement dated in December 2000, the 
appellant asserted that the veteran's service-connected 
gunshot wound residuals, which she described as deep muscle 
penetrating wounds, caused or aggravated the ALS, which 
ultimately caused his death.  

In January 2003, the Board wrote to the appellant and 
informed her that records from the VA Medical Center (VAMC) 
in Jacksonville had been requested.  In addition the letter 
also asked that the appellant complete the necessary 
authorization forms so that VA could obtain the outstanding 
evidence previously identified by the appellant.

A response from the Jacksonville VAMC included a July 2000 
progress note, which indicated that the veteran had been 
scheduled for an appointment in November 2000 for nursing 
assistance at home.  A hand written note indicated that there 
had been no treatment of the veteran prior to July 2000 and 
that the veteran never made a follow-up appointment.

There is no indication of a response from the appellant to 
the Board's January 2003 letter.  

The service medical records reflect no evidence pertaining to 
ALS.  The first clinical evidence of this disorder was many 
years after service.  There is no medical evidence of a link 
between the veteran's fatal ALS and his military service.  
Accordingly, the Board finds that this disorder is not 
directly related to the veteran's period of active duty.  
Furthermore, it may not be presumed to have been incurred in 
service as it was first clinically established many years 
after separation.

The death certificate discloses that the veteran died in 
August 2000 from ALS.  Prior to his death, service connection 
was in effect for residuals of pleuritis, residual gunshot 
wound with involvement of the 7th and 8th rib, rated as 40 
percent disabling; residuals of penetrating gunshot wound of 
the left scapular area with scar of the left arm, rated as 20 
percent disabling; residuals of gunshot wound of the left leg 
with fracture of the fibula, rated as 20 percent disabling; 
and residuals of gunshot wound of the right lower leg rated 
as 10 percent disabling.  At the time of the veteran's death, 
a combined 70 percent disability rating was effective, dating 
back to November 12, 1959.

The question arises as to whether the veteran's service-
connected disabilities were either debilitating enough in 
nature, or otherwise of such a complicating nature, that they 
hastened the veteran's death.  Nothing in the veteran's 
clinical records indicate that his service-connected 
disabilities played a role in either the inception or the 
treatment of ALS.  Thus, there is no basis to conclude that 
they were etiologically related to the disease process that 
caused the veteran's death or that they resulted in 
debilitation so as to hasten the veteran's demise.  Given 
this, service connection for the cause of the veteran's death 
is not warranted on a secondary basis.

The Board has evaluated the foregoing, and must conclude that 
there is no objective medical evidence to establish a nexus 
or link between the any of the veteran's service-connected 
disabilities, or any other incident of his active service to 
his cause of death.  In short, there is no evidence to 
suggest that the veteran's service-connected disabilities, or 
any other incident of his active service was the principal 
cause of his death.  In that regard, the Board emphasizes 
that the clinical record is devoid of any medical evidence 
for some 40 years, from the time of the last medical 
examination, in 1959, until 2000, when the veteran died.  The 
appellant was notified that she should identify any such 
medical evidence, but failed to respond to the VA's queries.

The appellant has contended that the veteran's gunshot wound 
residuals caused muscle-related problems to such a degree 
that they resulted in ALS.  However, there is no showing that 
ALS developed proximately due to the veteran's service-
connected gunshot wound residuals or that any service-
connected disability played a causative role in the veteran's 
death.  The appellant has simply made a contention that this 
is the case, with no medical evidence in support of her 
argument.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of no 
probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as she has 
presented no competent medical evidence causally linking ALS 
to service.  Therefore, the appellant is not entitled to 
service connection for the cause of his death.  See 38 C.F.R. 
§ 3.312; see also Lathan v. Brown, 7 Vet. App. 359 (1995); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
II. Special Monthly Compensation

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans and other qualified claimants 
shall, upon timely application, be paid certain periodic 
monetary benefits authorized by laws administered by VA to 
which the payee was entitled at death under existing ratings 
or decisions, or those based upon evidence in the file at 
date of death, which were due and unpaid for a period not to 
exceed two years prior to the date of the veteran's death.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2002).

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2002).  Claims for death pension, 
compensation, or dependency and indemnity compensation are 
deemed to include a claim for accrued benefits if supported 
by the facts of the case.  See 38 U.S.C.A. § 5101(b) (West 
2002).  Accrued benefits include those the veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2002); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).  In order for 
a claimant to be entitled to accrued benefits, the veteran 
must have had a claim pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim 
must have been filed by or on behalf of the veteran prior to 
his death in accordance with 38 U.S.C.A. § 5101(a) (West 
1991).  Id.

Entitlement to the benefit sought in an accrued benefits case 
must be established by the "evidence in the file at the date 
of death."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000(a) (2002).  The Board notes that this includes VA 
medical records that were generated any time prior to the 
veteran's death, regardless of whether they were physically 
in the file at the time of death, as VA is deemed to have 
constructive notice of all records generated by its agency.  
See Bell v. Derwinski, 2 Vet. App. 613 (1992); see also 
Ralston, 13 Vet. App. at 113 (holding that "the Secretary 
correctly states that entitlement to accrued benefits must be 
determined based on evidence that was either physically or 
constructively in the file at the time of the veteran's 
death.").

In this case, in July 2000, the veteran filed a claim for 
special monthly compensation (SMC) based upon the need for 
regular aid and attendance, or at the housebound rate.  See 
38 U.S.C.A. § 1114(l) (West 2002). In July 2000 the veteran 
underwent an aid and attendance examination.  The veteran 
died in August 2000.  This was prior to the expiration of the 
appellate period for filing an appeal.  See 38 C.F.R. § 
20.302 (2002).  Under the circumstances, it appears that the 
veteran's SMC claim was pending at the time of his death.  
Jones; see also Zevalkink v. Brown, 6 Vet. App. 483, 488 
(1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996); cert. denied 
117 S.Ct. 2478 (1997).  Furthermore, the appellant filed her 
claim for accrued benefits in September 2000 and as this was 
within one year of the date of the veteran's death, the 
filing requirement at 38 C.F.R. § 3.1000(c) is met.

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased compensation.  38 
U.S.C.A. §§1114 (West 2002); 38 C.F.R. § 3.351 (2002).

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 C.F.R. § 3.351 (2002).  Determinations 
as to factual need for aid and attendance must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable, 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid, inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352 (2002).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a) (2002).

The veteran applied for special monthly compensation based on 
the need for aid and attendance approximately one month prior 
to his death from ALS.

He was essentially bedridden, and had difficulty moving 
about, but the evidence does not show that his service-
connected gunshot wound residuals caused him to require the 
aid and attendance of another person as defined in the above-
cited law and regulation.  The record shows that he required 
significant care due to nonservice connected ALS.

To be entitled to housebound benefits, there would need to be 
1 service connected disorder rated 100 percent disabling, 
with additional service connected disorders rated 60 percent 
or more disabling, or demonstration that service connected 
disorders otherwise caused the veteran to be housebound.  In 
this case there was no disorder rated or ratable at 100 
percent disabling, and he was not shown to be housebound due 
to service connected disorders.

The Board has considered the medical evidence that shows that 
he did require personal assistance from another individual 
and was housebound prior to his death.  There is no question 
that the veteran's service-connected disabilities were 
severe, and this is reflected by his 70 percent combined 
rating.  However the need for aid and attendance and 
confinement to his home was the result of the non-service-
connected ALS.  Additionally the veteran's service connected 
disorders do not include blindness and he was not in a 
nursing home due to service connected disorders.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound for accrued purposes is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

